963 F.2d 373
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elizabeth RILEY, Plaintiff-Appellant,v.Jack D. ROSE;  Janice F. Rose;  George Ed Waldrop;  Joy S.Waldrop;  James M. Lassiter;  Harold T. Hurt;Stephen Bodell;  Doris Burris,Defendants-Appellees.
No. 91-6285.
United States Court of Appeals, Sixth Circuit.
May 15, 1992.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Elizabeth Riley appeals the district court's order dismissing with prejudice her private civil rights action.   She requested oral argument in her appellate brief.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Riley claimed that the defendants, while acting under color of state law, conspired to obstruct justice, denied her of personal property, fraudulently conveyed her property to others, and unlawfully converted her property to their own use.   The defendants are people variously connected with Riley's real estate foreclosure which has been litigated in state court.   She requested damages.


4
The district court granted the defendants' motions to dismiss, deciding that Riley failed to state a claim upon which relief could be granted as to defendants Lassiter, Hurt and Burris, and that her claims against defendants Jack and Janice Rose, George and Joy Waldrop, and Bodell were barred by res judicata.   See White v. Colgan Elec. Co., 781 F.2d 1214, 1216 (6th Cir.1986).


5
Upon consideration, we hereby affirm the district court's order for the reasons stated in its memorandum opinion dated September 25, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.   The request for oral argument is denied.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation